UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6244


WALTER DUANE WHITE,

                  Petitioner – Appellant,

          v.

D. R. STEPHENS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-hc-02010-D)


Submitted:   September 20, 2010             Decided:   October 5, 2010


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter Duane White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Walter Duane White, a federal prisoner, appeals the

district     court’s   order       dismissing       without     prejudice       his

28 U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition for failure

to exhaust administrative remedies and the court’s order denying

reconsideration.       We   have    reviewed    the    record    and     find   no

reversible error in the court’s conclusion that White failed to

exhaust    administrative        remedies   before     filing     his    §     2241

petition and failed to demonstrate that exhaustion was futile.

Accordingly, we affirm.           See White v. Stephens, No. 5:10-hc-

02010-D (E.D.N.C. Feb. 8, 2010 & Feb. 16, 2010).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials    before     the    court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2